DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 2/01/2021 has been entered. Claims 1-3 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darnell et al (U.S PG Pub 20100258988A1) and Court et al (U.S Patent 6488799 B1).
Regarding claim 1, Darnell, drawn also to the art of processes for forming tubular structures to attenuate impacts with the tubular structures preferably placed with aces of elongation parallel to the direction of impact [0002], discloses a method of forming a structured impact protection material [0015], comprising: arranging a plurality of tubes formed from a thermoplastic elastomer material into a selected shape ([0015]; [0020]), the tubes in a layer with central axes of the plurality of tubes aligned to be parallel to each other ([0070]; [0015]). Darnell further discloses that adjacent first end portions (15) of adjacent tubular members and adjacent second end portions (17) of adjacent tubular members are secured to one another ([0071]; [0081]; [0081]-attaching the webbing at both ends of the tubular members). Darnell further discloses middle portions between the first end portions and second end portions ([0071]; [0081]) being movably adjacent to one another [0079]. Darnell discloses attaching webbings at both ends of a tubular member [0081], and further discloses that each middle portion (i.e. length of tube other than end portions) is capable of collapsing and expanding without restriction (i.e. movably adjacent to on other) [0079]. Darnell discloses various configurations for securing adjacent tubular members, however, it would be obvious to 
Further, Darnell does disclose directly bonding the first and second end portions to each other, as there is no other component or part in between the first and second end portions or no other part or component that is being bonded to the first and second end portions other than adjacent first and second end portions. The instant claim does not require or recite that the adjacent first and second end portions are in direct/abutting contact with each other, but merely that they are directly bonded. The mechanism of bonding is the webbing, however, this is akin to having an adhesive between the first and second end portions, and in such a scenario the first and second end portions would still be directly bonded to one another. In short, given the fact that there are no 
Thus, Darnell discloses the entirety of the instant claim, with the exception of securing the first and second end portions by applying heat to secure via thermal bond, however, this limitation is known in the art, as disclosed by Court. Further, in the event the applicant disagrees with the explanation as pertaining to ‘directly bonding’, Court has disclosed directly bonding adjacent end portions of tubes to each other via thermal bond.
Court, drawn also to the art of elongated tubular member bundles for resistance to compressive deformation and crush damage (Column 1, lines 9-24; Column 2, lines 15-38), discloses applying heat to adjacent end portions of a plurality of tubes and securing adjacent ends to each other via thermal bond (Column 7, lines 17-30; Column 8, lines 18-51; Figure 7). Court discloses that the tubes are in abutting or direct contact with each other and that adjacent ends are fused via heating (thermal bonding) by directly bonding the adjacent tubes to each other (Column 7, lines 17-30; Column 8, lines 18-51; Figure 7). Further, given Court has disclosed the tubes being in abutting contact, this would mean that the middle portions of adjacent tubes are in contact with each other and more specifically in direct contact with each other. Court further discloses that the thermal bonding method of forming structural impact protection 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Darnell, with the step of applying heat to end portions (i.e. first and second end portions) and securing adjacent end portions via thermal bond, as disclosed by Court, to arrive at the instant invention, in order to have an easy and economical method for forming a structure (Column 11, lines 16-24).
Further, it would have been obvious to an ordinarily skilled artisan to have modified the method of Darnell with the step of directly bonding the adjacent tubes to each other via thermal bond, as disclosed by Court, to arrive at the instant invention, in order to have an easy and economical method forming a structure (Column 11, lines 16-24).

Regarding claim 2, Darnell, drawn also to the art of processes for forming tubular structures to attenuate impacts with the tubular structures preferably placed with aces of elongation parallel to the direction of impact [0002], discloses a method of forming a structured impact protection material [0015], comprising: arranging a plurality of tubes formed from thermoplastic elastomer material into a selected bundle shape ([0015]; [0020]), the tubes in a layer with central axes of the plurality of tubes aligned to be parallel to each other ([0015]; [0070]). Darnell further discloses bonding (via webbing 13) the adjacent tubular members to one another along their lengths [0081]. 
Further, Darnell does disclose directly bonding the tubes to each other, as there is no other component or part in between the first and second end portions or no other 
Darnell, however, does not disclose the steps of applying heat to the plurality of tubes so as to thermally bond adjacent tubes directly to one another along their length and cutting the plurality of tubes along a direction not parallel to the central axes of the plurality of tubes to obtain a layer of bonded tubes. These steps are known in the prior art, however, as disclosed by Court.
Court, drawn also to the art of elongated tubular member bundles for resistance to compressive deformation and crush damage (Column 1, lines 9-24; Column 2, lines 15-38), discloses applying heat to the plurality of tubes so as to thermally bond adjacent tubes to one another along their length (Column 7, lines 17-30; Column 8, lines 18-51; Figure 7; Column 2, lines 15-38). Court discloses that the tubes are in abutting or direct contact with each other and that adjacent ends are fused via heating (thermal bonding) by directly bonding the adjacent tubes to each other along their lengths (Column 7, lines 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Darnell, with the step of applying heat to plurality of tubes so as to thermally bond adjacent tubes to one another along the length and cutting the plurality of tubes in a transverse direction to the central axes to obtain a layer of bonded tubes, as disclosed by Court, to arrive at the instant invention, in order to have an easy and economical method for forming a structure (Column 11, lines 16-24).
Further, it would have been obvious to an ordinarily skilled artisan to have modified the method of Darnell with the step of directly bonding the adjacent tubes to each other via thermal bond, as disclosed by Court, to arrive at the instant invention, in order to have an easy and economical method forming a structure (Column 11, lines 16-24).

Regarding claim 3, Darnell has disclosed the webbing connecting the tubes and thus has disclosed the middle portions of the tubes that are adjacent to each other 
It would have been obvious to an ordinarily skilled artisan to have modified the middle portions of Darnell, to be in abutting or direct contact with each other, as disclosed by Court, since the courts have held that a finding that one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. In short, the courts have held that the simple substitution of one known element for another (middle portions in contact with each other substituted by middle portions directly/in abutting contact with each other) to obtain predictable results is obvious and a matter of ordinary skill (MPEP 2143 I(B)).

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
As noted above, the limitations of ‘directly bonding’ constitute new matter (see 112 rejection section).
Regardless, Darnell discloses directly bonding the tubes to each other (see claim 1 rejection above). While it is true that there is an intervening web, the web is a bonding mechanism, akin to an adhesive. Thus, there are no other parts or components 
In the event the applicant disagrees with the above explanation, directly bonding adjacent tubes, with direct/abutting contact between tubes is already disclosed by Court (see claims 1 & 2 rejections above). Thus, at least Darnell as modified by Court discloses the instant limitations of the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746